DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse1 of claims 6, 7, and 9-112 in the reply filed on 20 January 2022 is acknowledged.
Claims 8 and 12-20 are withdrawn from further consideration as being drawn to a non-elected invention.

Allowable Subject Matter
Claims 6, 7, and 9-11 are allowed.
The following is Examiner’s statement of reasons for allowance:
With respect to Applicant’s claims 6, 7, and 9-11, Examiner finds Williams (US 5,543,388) to be the closest prior art reference and Daeschlein (US 2020/0299547) to also be of relevance.  Williams discloses a composition comprising dimethyl sulfoxide and heavy aromatic naphtha as solvents in a composition useful as a corrosion inhibitor (see 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the CLAIMS,
(a)	Cancel claims 8 and 12-20.
3
	10.	The corrosion inhibitor composition of claim 6, wherein the corrosion inhibitor composition inhibits  corrosion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771


    
        
            
        
            
        
            
    

    
        1 To the extent the election of 4-DMAB can be construed as an election with traverse on the grounds that there would not be an undue burden on the Office to search 3-DMAB and 4-DMAB in the same application, Examiner does not agree.  Undoubtedly, two separate searches would be required to properly cover two separate compositions having different constituents.
        2 Claim 8 is not included in the elected group as it does not include the further elected species of 4-DMAB.
        3 The amendment is being made to correct for a lack of antecedent basis for the limitation “the corrosion.”